Name: Commission Regulation (EEC) No 1463/83 of 7 June 1983 laying down detailed rules for the implementation of Council Regulation (EEC) No 1322/83 as regards the transfer to Italy of common wheat of bread-making quality
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 150/22 Official Journal of the European Communities 8 . 6 . 83 COMMISSION REGULATION (EEC) No 1463/83 of 7 June 1983 laying down detailed rules for the implementation of Council Regulation (EEC) No 1322/83 as regards the transfer to Italy of common wheat of bread-making quality THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (3), as last amended by Regulation (EEC) No 3509/80 (4), Having regard to Council Regulation (EEC) No 1146/76 of 17 May 1976 on particular and special intervention measures for cereals (*), Having regard to Council Regulation (EEC) No 1322/83 of 26 May 1983 on the transfer of 550 000 tonnes of common wheat of bread-making quality by French and German intervention agencies (6), and in particular Article 1 (6) thereof, Whereas, pursuant to Regulation (EEC) No 1322/83 , the French intervention agency is to place at the disposal of the Italian intervention agency 450 000 tonnes of common wheat of bread-making quality to be transported to specific regions for use in the feeding of livestock ; whereas detailed rules should be laid down for the implementation of this measure ; Whereas, pursuant to Article 1 (3) of the abovemen ­ tioned Regulation , the Italian regions to which the said quantities of common wheat are to be transferred should be specified : whereas a deficit of fodder cereals is being experienced throughout Italy except in Veneto and Friuli-Venezia Giulia ; whereas, conse ­ quently, provision should be made for the quantities in question to be transferred to warehouses in ports throughout Italy, with the exception of the two above ­ mentioned regions ; Whereas the Italian intervention agency should be informed without delay of the storage places of the quantities to be transferred ; whereas this information and the locations of the premises where the wheat is to be stored in Italy should be notified to the Commission so as to enable it to assess the financial consequences of the transfer ; Whereas , in order to ensure that the transfer to Italy is effected as economically as possible, the cost thereof should be put out to tender ; Whereas this transfer is subject to the provisions of Council Regulation (EEC) No 1055/77 of 17 May 1977 on the storage and movement of products bought in by an intervention agency Q, and of Commission Regulation (EEC) No 1722/77 of 28 July 1977 laying down common detailed rules for the application of Regulation (EEC) No 1055/77 on the storage and movement of products bought in by an intervention agency (8), as last amended by Regulation (EEC) No 3476/80 0 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 1 . Pursuant to Regulation (EEC) No 1322/83 , the French intervention agency shall make available to the Italian intervention agency 450 000 tonnes of common wheat of bread-making quality for use in the feeding of livestock. 2 . The common wheat shall be transferred to grain stores in Italian ports , with the exception of those located in Veneto and Friuli-Venezia Giulia. 3 . The French and Italian intervention agencies shall determine the characteristics of the products before loading and shall agree on the places of storage, departure and destination, so as to keep transport costs to a minimum, and on the dates for the removal of the wheat. These particulars shall be immediately commu ­ nicated to the Commission . Article 2 1 . The Italian intervention agency shall take deli ­ very of the common wheat loaded on the means of transport at the warehouse of the supplying interven ­ tion agency and shall thereupon assume responsibility for it . The French intervention agency shall keep the Italian intervention agency informed of the quantities being transferred .(&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 164, 14 . 6 . 1982, p. 1 . (3) OJ No L 94, 28 . 4 . 1970, p. 13 . O OJ No L 367, 31 . 12 . 1980 , p . 87 . 4 OJ No L 130, 19 . 5 . 1976, p . 30 . 0 OJ No L 128 , 24 . 5 . 1977, p . 1 . ( 8) OJ No L 189, 29 . 7 . 1977, p . 36 . 9 OJ No L 363 , 31 . 12. 1980, p . 71 .(6) OJ No L 138 , 27 . 5 . 1983, p. 63 . 8 . 6 . 83 Official Journal of the European Communities No L 150/23 2. The cost of transporting the wheat in question whall be determined by the Italian intervention agency by means of an invitation to tender. Such costs shall cover : (a) transport (excluding loading) from the supplying warehouse to the receiving warehouse (excluding unloading) ; (b) insurance on the value of the goods as determined by the reference price applicable during the 1982/83 marketing year, plus nine monthly incre ­ ments, less 10,40 ECU. 3 . The invitation to tender may relate to one or more consignments . 4. The Italian intervention agency shall prescribe the terms and conditions of the invitation to tender in accordance with the provisions of this Regulation . Such terms and conditions shall provide in particular for the provision of security to guarantee performance of the operations to which the tender relates ; they shall also provide for the submission of tenders by telex . Provisions shall also be made to ensure equality of access and treatment for all prospective tenderers, wherever they may be established in the Community. To this end the Italian intervention agency, after signature of the decision to invite tenders, shall communicate to the Commission the date on which the invitation to tender is to open . This information, once received, shall be published in the Official Journal of the European Communities. A period of five working days from the date of publication shall be allowed for the submission of tenders to the Italian intervention agency. Tenders submitted to the Italian intervention agency shall be made and accepted in Italian lire . 5 . The contract shall be awarded to the tenderer offering the best terms . However, if the tenders submitted do not correspond to normal prices and costs, no award shall be made . 6 . The Italian intervention agency shall keep the Commission informed of the progress of the invitation to tender and shall immediately communicate the results thereof both to the Commission and to the French intervention agency. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 June 1983 . For the Commission Poul DALSAGER Member of the Commission